      Case 2:17-cv-10721-JTM-JVM Document 363 Filed 03/31/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

 RENATA SINGLETON; MARC
 MITCHELL; LAZONIA BAHAM; JANE
 DOE; TIFFANY LACROIX; FAYONA                        Civil Action No. 17-10721
 BAILEY; JOHN ROE; and SILENCE IS
 VIOLENCE,                                           Section H
                                                     Judge Jane Triche Milazzo
        Plaintiffs,
                                                     Division 1
 v.                                                  Magistrate Judge Janis van Meerveld

 LEON CANNIZZARO, in his official
 capacity as District Attorney of Orleans
 Parish and in his individual capacity;
 GRAYMOND MARTIN; DAVID PIPES;
 IAIN DOVER; JASON NAPOLI; ARTHUR
 MITCHELL; TIFFANY TUCKER;
 MICHAEL TRUMMEL; MATTHEW
 HAMILTON; INGA PETROVICH; LAURA
 RODRIGUE; SARAH DAWKINS; and
 JOHN DOE, in their individual capacities,

        Defendants.


                MOTION FOR SUMMARY JUDGMENT ON CLAIMS
             AGAINST LAURA RODRIGUE ON GROUNDS OF IMMUNITY

       Defendant Laura Rodrigue, through undersigned counsel, respectfully requests entry of

summary judgment under Federal Rule of Civil Procedure 56 dismissing the claims against her by

Plaintiff Tiffany LaCroix on grounds of absolute immunity.

       As explained further in the accompanying memorandum, Ms. LaCroix’s only remaining

claims against Ms. Rodrigue are state-law claims for abuse of process and fraud, based on receipt

of a “DA subpoena” in connection with the criminal case of State v. Cardell Hayes. The undisputed

facts show that the “DA subpoena” sent to Ms. LaCroix was an attempt by Ms. Rodrigue to

interview an important witness in preparation for a trial that was scheduled to begin the following




                                                1
      Case 2:17-cv-10721-JTM-JVM Document 363 Filed 03/31/21 Page 2 of 2




week. There is no basis whatsoever to conclude that Ms. LaCroix had any intent or purpose other

than trial preparation—such as investigating potential grounds for new criminal charges against

Ms. LaCroix, Cardell Hayes, or anyone else. Because the undisputed facts show that Ms. Rodrigue

was acting in her role as an advocate for the State in a case that was pending in court, she is entitled

to absolute immunity.1

                                                       Respectfully submitted,


                                                         /s/ Matthew J. Paul
                                                        Richard C. Stanley, 8487
                                                        W. Raley Alford, III, 27354
                                                        Matthew J. Paul, 37004
                                                        STANLEY, REUTER, ROSS, THORNTON
                                                         & ALFORD, LLC
                                                        909 Poydras Street, Suite 2500
                                                        New Orleans, Louisiana 70112
                                                        Telephone: (504) 523-1580
                                                        Facsimile: (504) 524-0069

                                                        Counsel for Laura Rodrigue




1
 Another currently pending motion also seeks summary judgment in Ms. Rodrigue’s favor on the
claims asserted by Ms. LaCroix, though on grounds other than immunity. See Doc. No. 327. The
present motion would become moot if that motion were to be granted.


                                                   2
